                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:   Alecia Vickers                         ) Case Number: 20-13108
                                                ) Chapter 13 Proceedings
              Debtor.                           ) Judge Jessica E. Price Smith

         TRUSTEE’S OBJECTION TO DEBTOR’S MOTION TO MODIFY PLAN

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing
Chapter 13 Trustee (“Trustee”) herein, by and through counsel, and hereby objects to the
Debtor’s Motion to Modify Plan filed with this Court on October 1, 2020 (hereinafter “Debtor’s
Motion”). In support of her objection, the Trustee makes the following representations to the
Court:

       1.      The Trustee’s Objection to Confirmation filed August 27, 2020, is still
outstanding, specifically the Prosecution, Omitted Claims, and Liquidation paragraphs.


      WHEREFORE your Trustee, being a proper party in interest, hereby moves this
Honorable Court to deny the Debtor’s Motion for the reasons cited.


                                           Respectfully submitted,

                                           /s/ Holly Davala
                                           HOLLY DAVALA #0070447
                                           Staff Attorney for Chapter 13 Trustee
                                           Office of the Chapter 13 Trustee, Lauren A. Helbling
                                           200 Public Square, Suite 3860
                                           Cleveland, OH 44114-2321
                                           Phone: (216) 621-4268 Fax: (216) 621-4806
                                           ch13trustee@ch13cleve.com




20-13108-jps     Doc 37     FILED 10/06/20    ENTERED 10/06/20 12:21:15          Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on October 6, 2020, a true and correct copy of Trustee’s Objection was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Renee Heller, Attorney, on behalf of Debtor at rhlegal@aol.com



                                       /s/ Holly Davala
                                       HOLLY DAVALA #0070447
                                       Staff Attorney for Chapter 13 Trustee
                                       Office of the Chapter 13 Trustee, Lauren A. Helbling
                                       200 Public Square, Suite 3860
                                       Cleveland, OH 44114-2321
                                       Phone: (216) 621-4268 Fax: (216) 621-4806
                                       ch13trustee@ch13cleve.com


HD/kb
10/6/20




20-13108-jps      Doc 37    FILED 10/06/20       ENTERED 10/06/20 12:21:15           Page 2 of 2
